Case: 15-10362    Date Filed: 11/19/2015   Page: 1 of 2


                                                         DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10362
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:98-cr-14015-JEM-5



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RAFAEL ALBERTO CADENA-SOSA,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 19, 2015)

Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-10362     Date Filed: 11/19/2015   Page: 2 of 2


      Michael B. Cohen, appointed counsel for Rafael Alberto Cadena-Sosa in this

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cadena-Sosa’s convictions and

sentences are AFFIRMED.




                                          2